Citation Nr: 1809884	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-18 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to death pension based on status as the surviving spouse.


ATTORNEY FOR THE BOARD

S. A. Abarr, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to December 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2013 decision of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).

In October 2012 the Appellant submitted an application for dependency and indemnity compensation (DIC) by a surviving spouse.  The RO previously adjudicated this as a claim for survivor benefits.  The Appellant submitted a Supplemental Statement of the Case Notice Response in June 2016, wherein she stated, "I have never indicated that I thought cause of death was service connected."  The Appellant has clarified the benefit sought on appeal as to not include service connection for the cause of the Veteran's death.  Therefore, the Board has recharacterized the issue on appeal as noted on the title page of this remand to reflect the death benefit, death pension, which the Veteran is seeking based on her statements and arguments.  

In November 2015, the Board remanded the case for further development.  In that remand, the Board referred the issue of the Appellant's entitlement to death benefits for her third husband, which was raised in her May 2014 substantive appeal.  In a May 2014 Supplemental Statement of the Case (SSOC), the RO noted that it had not received a VA Form 21-534, "Application for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits by a Surviving Spouse or Child," to initiate a new claim for benefits regarding the death of her third husband or evidence regarding her third husband's status as a veteran.  The Board finds that the RO has not taken appropriate action with respect to that claim, and again refers the matter to the Agency of Original Jurisdiction (AOJ).
 

FINDINGS OF FACT

1.  At the time of the Veteran's death in October 2001, the Appellant had been married to the Veteran since March 1974.  The Veteran's death has never been service-connected.

2.  In 2004, the Appellant remarried and that second marriage ended in a divorce in March 2005.  

3.  In May 2006, the Appellant remarried and that third marriage ended when her husband died in September 2006.  


CONCLUSION OF LAW

The requirements for basic eligibility for VA death pension benefits as the remarried surviving spouse of the Veteran have not been met.  Veterans Benefit Act of 2003, Pub.L. No. 108-183, 117 Stat. 2651 (2003); 38 U.S.C. §§ 103, 1310, 1311 (2012); 38 C.F.R. §§ 3.1, 3.50, 3.55 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

There are some claims to which VCAA does not apply, among them, claims where a threshold legal criterion is not met, and the law is dispositive.  Mason v. Principi, 16 Vet. App. 129 (2002).  The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not affect matters on appeal when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  As is explained in greater detail below, that is the situation with the Appellant's claim.

Legal Criteria and Analysis

The Appellant contends that she is entitled to death pension benefits as the remarried surviving spouse of the Veteran.  For the reasons set forth below, the Board concludes that she does not qualify for death pension benefits as a surviving spouse.
  
The following facts are not in dispute. The Appellant was married to the Veteran continuously from 1974 until the time of his death in October 2001.  The Veteran was not service-connected for any disabilities at the time of his death.  The Veteran's listed causes of death include:  cardiorespiratory arrest, cerebral medullary failure, cerebral anoxia, and spontaneous intracranial bleeding.

In her original claim for benefits, the Appellant stated, "I was married briefly in 2004 which ended in divorce/annulment almost immediately."  The Appellant was asked to provide documentation of the existence of this second marriage.  A divorce decree for her second marriage was sent to VA, documenting that a judgment for dissolution of that marriage was entered in March 2005, to be effective as of April 2005.  A certificate of marriage for her second marriage was, however, never provided.   Therefore, the Board relies upon her assertion that her second marriage occurred in 2004 as a credible statement in making its determination.  

The Appellant remarried and provided documentation of her third marriage as follows: certificate of marriage in May 2006 noting two prior marriages; autopsy report for third husband indicating a date of death in September 2006.  The Board notes that the Appellant has stated she was married to her third husband at the time of his death.

When a Veteran dies, his or her surviving spouse may be eligible for VA death benefits, to include death pension.  See 38 U.S.C. §§ 1121, 1310, 1541 (2012); 38 C.F.R. § 3.50(a) (2017).  Consequently, "surviving spouse" status is a threshold requirement for death pension benefits.  

A "surviving spouse" is defined as a person who was the spouse of a veteran at the time of his death, who lived with the veteran continuously from the date of marriage to the date of his death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse) and, except as provided in section 3.55, has not remarried or has not, since the death of the veteran, and after September 19, 1962, lived with another person and held herself out openly to the public to be the spouse of such other person.  See 38 C.F.R. § 3.50.

Since a surviving spouse is defined by law as a person who has not remarried, the Appellant's remarriage bars her from eligibility for status as the Veteran's surviving spouse.  38 U.S.C. § 101(3) (2012); 38 C.F.R. § 3.50(b)(2) (2017).  Thus, under the general definition of a surviving spouse, once the Appellant remarried, she no longer had the status of a surviving spouse of the Veteran for purposes of VA benefits.  However, although remarriage is generally a bar to eligibility for status as a surviving spouse, there are ten exceptions to that general rule.  38 U.S.C. §§ 103(d), 1311(e); 38 C.F.R. §§ 3.55(a).  Notably, there are only two exceptions that apply to VA death pension benefits. 

These exceptions are pursuant to legislation which was enacted on June 9, 1998, which amended the law governing the reinstatement of DIC benefits.  Transportation Equity Act for the 21st Century, Pub. L. No. 105-178, § 8207, 112 Stat. 107, 495 (1998); 38 U.S.C. § 1311(e) (2012).  That legislation removed a prior bar to reinstatement under circumstances where the surviving spouse of a veteran remarried, and the remarriage was later terminated.  The issue in this claim is therefore whether the Appellant qualifies for either of the two applicable exceptions set forth in 38 C.F.R. § 3.55.  Analysis of those exceptions as applied to the facts of this case is set forth below.

Under 38 C.F.R. § 3.55(a)(1), remarriage of a surviving spouse shall not bar the furnishing of benefits to such surviving spouse if the marriage was void or annulled.  38 C.F.R. §  3.55(a)(1) (2017).  This exception does not apply because neither of the Appellant's remarriages after the Veteran's death were voided or annulled, but rather were terminated by divorce and death.  

The second exception under 38 C.F.R. § 3.55(a)(2) allows for a remarried appellant to be recognized as the Veteran's surviving spouse if the subsequent marriage (or conduct construed as subsequent marriage) was terminated on or after January 1, 1971, but prior to November 1, 1990.  In this case, the Appellant first remarried in 2004 and then divorced in March 2005.  She subsequently remarried in May 2006 and that third marriage was terminated by the death of her spouse in September 2006.  Accordingly, this exception is inapplicable to the Appellant.

The facts in this case are not in dispute.  The Appellant qualified as the surviving spouse of the Veteran for VA purposes at the time of his death in October 2001. The Appellant, however, remarried in 2004 and was divorced in March 2005.  Subsequent to that, she remarried in May 2006 and her third husband died in September 2006, thereby ending that marriage.  Despite the fact that the Appellant is not currently married, she is no longer considered the surviving spouse of the Veteran as the result of her remarriage.  No legal exception is applicable here that would allow the claimant to receive death pension benefits.

Consequently, recognition of the Appellant as the Veteran's surviving spouse is precluded by law.  Therefore, her claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board is sympathetic to the Appellant's claim.  The Board does not dispute the fact that the Appellant was married to the Veteran at the time of his death.  Nevertheless, the fact remains that the Appellant does not satisfy the very specific legal requirements for recognition as the Veteran's "surviving spouse" for the purposes of entitlement to VA death benefits.


ORDER

Entitlement to death pension based on status as the surviving spouse is denied.




____________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


